 In the Matter of INTERNATIONAL HARVESTER COMPANY, CANTON WORKSandCANTON INDUSTRIAL INDEPENDENT ASSOCIATION 1In the Matter of INTERNATIONAL HARVESTER COMPANY, CANTON WORKSandINTERNATIONAL DIE SINKERS' CONFERENCEIn the Mattel' Of INTERNATIONAL HARVESTER COMPANY, CANTON WORKSa'ndINTERNATIONAL ASSOCIATION OF MACHINISTSIn the Matter of INTERNATIONAL HARVESTER COMPANY, CANTON WORKSandINTERNATIONAL MOLDERS AND FOUNDRY WORKERS UNION OFNORTH AMERICA, AFLIn the Matter Of INTERNATIONAL HARVESTER COMPANY, CANTON WORKSandINTERNATIONALBROTI-11LR.I'IOODOFELECTRICALWORKERS,AFL.Cases Nos. 13-RC-2,15, 13-RC-1047, 13-RC-1050, 13-RC-1103, and013-RC-1208.-Decided SeptemberP5,190.DECISION AND DIRECTION OF ELECTIONS'Upon petitions duly filed under Section 9 (c) of the National Labor.Relations Act a consolidated hearing was held before Albert Gore,hearing officer.The hearing officer's rulings niade at the hearing arefree from prejudicial error and are hereby affirmed.The United Automobile, Aircraft and Agricultural ImplementWorkers of America, CIO, hereinafter referred to as the UAW; theUnited Farm Equipment and Metal Workers of America, Local 157,hereinafter referred to as the FE; and the United Electrical Radioand Machine Workers of America, hereinafter referred to as the UE,were permitted to intervene.On October 28, 1949, the FE mergedwith the UE. Ili referring to events subsequent to this date, thecombined union will be designated as'FE-U E.At the hearing the FE-UE moved to dismiss the petitions for craftseverances in Cases No. 13-RC-1047, No. 13-RC-1055, No. 13-RC-11031The petition was amended changing the name of the union heretoforeknown asCanton Industrial Independent Union.91 NLRB No. 74.487 488DECISIONSOF NATIONALLABOR RELATIONS BOARDand No. 13-RC-1208, on the ground that the petitions involved inthese cases were not properly before the Board. The motion was basedon the contention that, as the petitioners had no interest in the em-ployees involvedat the time of the consent agreement,the petitionsmust be dismissed under established Board practice.The hearingofficer referred this motion to the Board.The pertinent facts are asfollows :From 1939 to 1947, the Canton Industrial Independent Association,.herein called the Independent,was the recognized representative fora production and maintenance unit at the Employer's Canton Works.On July 10,1947, the FE was certified by the Board as the bargainingrepresentative for a production and maintenance unit and on August21, 1947, the FE and the Employer executed a contract which was toexpire June 30, 1949.On May 11, 1948,the Independent filed itspetition (Case No. 13-RC-215)for a production and maintenanceunit.Subsequent thereto, on June 14, 1948,the Employer,the Inde-pendent, the FE and the UAW, entered into a consent election agree-ment.On July 7, 1948 there was held an election which the FE wonby a vote of 1,307 out of 1,889 votes cast. On July 14, 1948, the UAWfiled objections to the election on the ground that on July 6, the daybefore the election,the Employer recognized the FE by executing acontract covering the Canton plant in which contract among otherthings a wage increase was granted to the employees concerned.OnAugust 6, 1948,the UAWfiled unfair labor practice charges againstthe Employer,alleging substantially the same facts as those set forthin the Objections.On August 13, 1948,the Regional Director issuedhis Report on Objections,concluding that the election should be setaside, and on August 30, 1948, the election was set aside.Pursuant to the charges filed by UAW,a complaint was issued anda hearing held in November 1948, after which the Trial Examinerfound that the Employer had not engaged in unfair labor practicesand recommended that the complaint be dismissed.However, theBoard, in a decision2issued on December 20,1949, reversed the TrialExaminer, finding that unfair labor practices had been committed by,the recognition of the FE on the eve of the election.The Board or-dered the Company to cease and desist from recognizing the FE andto set aside the contract entered into with the FE unless the latterwas certified by the Board.3Subsequent to theBoard's decision,the following' unions filed peti-tions for certain craft severances:The International Die Sinkers2 87 NLRB 1123.3As stated above, the FE merged with the UE on October 28, 1949,and on November 2,1949, the,CIO revoked the affiliation of both the FE and UE. INT'ERNATION'AL IIARVEIS'TE'R COMPANY489Conference, hereinafter, referred to as the Die Sinkers (No. 13-RC-.1407) on January 16,1950; the International Association of Machin-ists, hereinafter referred to as the IAM (No. 13-RC-1055) on January20, 1950; the International Molders and Foundry Workers Union ofNorth America, AFL, hereinafter referred to as the Molders (No.13-RC-1103) on February 13, 1950; and the International Brother-hood of Electrical Workers of America, AFL, hereinafter referred toas the IBEW (No. 13-RC-1208) on April 3, 1950.On March 16, 1950, the Regional Director ordered that the ConsentAgreement of June 14, 1948, be set aside and a consolidated hearingheld on the craft petitions and the original petition of the Independentfiled May 11, 1948.His reasons for this action were as follows : (1)The Company's unfair labor practices which the Board found violatedthe Act; (2) the long lapse of time since the consent agreement and theelection based thereon; (3) the fact that one of the three participatingunions to the consent agreement had. twice changed its affiliation ; and(4) the fact that several. craft unions had petitioned for recognitionof certain employees.The Regional Director therefore concluded thatunder these circumstances it could serve no purpose to order furtherproceedings under the consent agreement and that to do so would noteffectuate the policies of the act.The FE-UE in its appeal from this order to the Board, contendedthat the Regional Director should have dismissed the craft. petitionsunder the principle of theUnited Boat 4andLufkin scases and shouldhave ordered a second election with only the original parties partici-pating, for the reason that the Employer has fully complied with theBoard's order in the complaint case and the FE-UE has been readyand willing to participate in a consent election under any conditionsthe Board might impose.The FE further contends that with respectto the long delay which, due to the complaint case, has elapsed sincethe date of the execution of the consent agreement, this delay was dueto the Board's own processes and was not the fault of the Intervenors.Finally, the FE contends there is now no reason for further delay dueto the filing of petitions by craft unions as these petitioners had nointerest in the consent agreement.We are aware of the settled rule in theUnited Boatcase,supra,tothe effect that a labor organization, seeking to intervene after the closeof hearing for bargaining representatives must establish that,as ofthe time of the hearing,it had an adequate representative interestamong the employees in question.We have also held that this ruleThe United Boat Service Corporation,55 NLRB 671(1944).Lufkin Machine and Foundry Company,83 NLRB 768. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplies where a union, as is the case before us, seeks intervention bymeans of the filing of a new petition rather than through a motion tointervene.6In theLu f kincase,supra,we further held that where theparties, as here, have dispensed with the necessity of a formal.hearingby utilizing the consent election procedure, we would not, in a subse-quent hearing, hermit intervention by a union which did not show aninterest antedating the consent election among the employees involved.We are of the opinion that theUnited Boat ruleis a salutary oneand should generally be. followed.We find, however, that the factsherein are sufficiently distinguishable fromLufkin,to persuade usthat the rule should not be applied in the present case. InLufkin,the petitioner was an innocent party in no way responsible for thedelay caused by the processing of the unfair labor charges against theEmployer.The Petitioner was, therefore, entitled to an election freefrom the participation of a subsequent intervening union which showedno interest in the employees involved at the time of the consent agree-ment. In contrast therewith, in the present case the FE was not aninnocent party because it participated in the unfair labor practicescharged to the Employer, and thus vas in part responsible for thedelay caused by the processing of these charges.Although it may beurged that the other parties to the original consent agreement, namely,the Independent and the UAW, are entitled to a second election freefrom the intervention of the instant craft petitioners, neither the Inde-pendent nor the UAW has urged us to dismiss the craft petition onthis ground.'We therefore find that it would serve no useful purpose,nor will it effectuate the policies of the Act to dismiss the craft petitionsat this time; accordingly, we shall deny the FE-UE's motion herein-.above referred toUpon the entire record in this case, the Board finds:1.The Employer is engaged in the manufacture, sale, and distribu-tion of farm equipment, tractors, industrial power units and relateditems.The Employer operates 22 plants in 8 States. The only plantinvolved herein is the plant at Canton, Illinois.The Employer con-ceded and we find that it is engaged in commerce within the meaningof the National Labor Relations Act.5Consolidated Vallee Aircraft Corporation,80 NLRB 116;LaClede Gas Light Company,81 NLRB 462.4Neither of these unions filed briefs in the case.At the hearing, the UAW moved todismissthe craft petitions solely on the ground of the appropriateness of the unit.IMr. Houston concurs in the result reached in this decision.He was of the opinion,however, that the ruling of the Board inLitchfield Manufacturing Company, 70NLRB 900,and the reasoning in the dissent inLufkin, supra,should be controlling on the ground thatas more than 2 years have passed since the consent of election, it would better effectuatethe policies of the Act to give all present employees an opportunity to express their wisheswith respect to a bargaining representative. INTERNATIONAL HARVESTER COMP'AN1491.2.The Petitioners and Intervenors referred to above are labororganizations claiming to represent certain employees of the Em-ployer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :Bargaining HistoryPrior to 1939, the Independent was the exclusive bargaining repre-sentative for a production and maintenance unit in the Canton plant.-In October 1942, the Independent won a consent election for a pro--duction and maintenance unit, in which the AFL Metal Trades, theUnited Mine Workers and the FE participated. In February 1944 andJuly 1945, the Independent was again certified for a production and-maintenance unit. In April 1946, the FE won an election for a unit,of office and clerical workers, and in July 1947, the FE, as noted above,.was certified as the bargaining agent fora production and maintenanceunit.On May 11, 1948, the Independent filed its petition for a pro--duction and maintenance unit in the present case (No. 13-RC-215).which started the proceedings herein involved.The Unit Contentions of the PartiesAt the hearing, the UAW took the position that the existing pro-duction and maintenance unit was the only appropriate unit and thatthe petitions of the TAM, the Die Sinkers and the other petitions for-craft units herein should be dismissed. The Employer and the FE-UE,are in substantial agreement with this position, and in support thereofcontend that the Canton Works constitute an integrated operation;.that there is considerable transfer between the departments; and.thatall the employees enjoy the same benefits such as vacations, hospitali-zation, insurance, and plant seniority.The TAM, on the other hand, is seeking to represent two units : (1)a unit consisting of employees in specific machinist and related classi-fications working in five different departments;, and (2) a unit ofblacksmiths and blacksmith helpers working in five different depart=ments.9Included in the first unit sought by the TAM are the group ofBThe IAM petition, seeking a separate unit for blacksmiths, was amended at thehearing. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees also sought by the Die Sinkers in their petition.1° (CaseNo. 13-RC-1047.)In the first of its requested units, the TAM would include: (a) thetool and die makers, the die sinkers and machinists working in thetoolroom (Department 9), exclusive of laborers, oilers, salvage men,and the other usual exclusions; (b) the die makers and machinists inthe die making department (Department 23) ; (c) the machinists andrelated classifications in the experimental department (Department29) ; (d) the die makers in the job shop department (Department 28) ;and (e) the machinists in the power department (Department 13).The departments involved are located in various buildings through-out the plant.The toolroom (Department 9) is divided between twobuildings.Heading this department is a general foreman who reportsto the mechanical engineer.Under him are two foremen, of whom oneis in charge of machine repair, the other having charge of the re-mainder of the toolroom.Three other foremen report to these twoindividuals.This department is engaged in the manufacture and re-pair of tools, dies, jigs, fixtures including die sinking, the engravingof stamps, and the repair of machines.The die making department (Department 23) has some 46 machin-ist employees consisting of die makers, die maker learners, layout men,lathe operators, planer operators, shaper hands, and welders.Thisdepartment, which is engaged in machinist as distinguished from diesinking work, is headed by a general foreman, who, like the generalforenman of Department 9, reports to the mechanical engineer.Underthe general foreman are several foremen supervising the employees inthis department.The experimental department (Department 29) is engaged in theproduction of parts for newly designed machines. It is headed by a.general foreman who reports to the chief engineer.Under the generalforemen, are two other foremen who are responsible only for the eln-ployees of this department.The job department (Department 28) fabricates miscellaneousitems, where the quantity produced does not require the setting up ofamajor operation.This department which performs machinist asdistinguished from die sinking work, includes several die makers,machinists, blacksmiths, layout men, and punch press operators.Thedie makers therein sought by the IAM are under the supervision ofthe foreman of that department.'°These comprise the following classification from department '9(toolroom)die sinkersclassified as (D-13-B) ;die sinking machine duplicating operators(D-69-B)mill oper-ators(hand, plane vertical,M-18-B) ; planer operators(P-35-C hand' metal) ;do-allsawyer (s-150-B).All these employees work in the west end of the toolroom, where theyare engaged in whole or in part in die sinking. INTERNATIONAL HARVESTER COMPANY493The power department (Department 13) has one machinist who isunder the supervision of the foreman of that department. This depart-.1nent employs boiler repairmen, stationary engineers, firemen, leaderengineer, and untility men.As noted above, the Employer and the FE-UE oppose the unitssought by the IAM and the Die Sinkers respectively, on the groundthat all the employees involved are closely integrated with the produc-tion workers in the remainder of the plant. In addition, both theEmployer and the FE-UE oppose the IAM's requested unit of machin-ists and related classifications on the further ground that numeroustransfers have been made into the toolroom from other departments.The IAM likewise objects to the Die Sinkers' unit on the ground thatseverance of the die sinkers from the rest of the toolroom is precludedby the high degree of integration in the operation of the toolroomitself as evidenced by the fact that the employees sought by the DieSinkers are not physically separate from the rest of the toolroom andall toolroom employees are under the same supervision.With respect to the contention based on integration, we have re-cently held in a decision involving the same Employer that such al-leged integration does not preclude craft severance from the broaderunit.h1Furthermore, although the evidence indicates that numeroustransfers of employees have been made into the toolroom, there is noevidence to indicate whether the employees involved were laborers orindividuals with skills similar to those working in the toolroom.On the basis of the foregoing, we find that the employees in themachinist and related classification, together with the die sinkingemployees 12 listed in the voting groups hereinafter established forsuch employees are craftsmen similar in skill and duties to those whomWe have previously held entitled to elect whether or not they desireseparate representation.-Although both machinists and die sinkershave on occasion been included in a single voting group'14 the Boardhas likewise held that die sinking is one of the most highly skilled ofcrafts and that employees engaged therein constitute "a homogeneousidentifiable craft group, who, apart from machinists and relatedgroups, may act together for purposes of collective bargaining.15Nor"International Harvester Company, Harvester Division, East Moline Works,.90NLRBNo. 262.I".Although none of the die sinkers are the product of the Employee's' apprenticeshipsystem, they are subject to an informal apprenticeship of from 4 to 7 years in order tobecome skilled craftsmen.13 InternationalHarvester Company, Melrose Park Plant,87 NLRB 1101 ;AmericanSeatingCo.; 85 NLRB 269.14FordMotorCompany, Canton Forge plant, Canton, Ohio,80 NLRB 1094.15Mueller Brass Co.,78 NLRB 1092 and 82 NLRB 449,International Harvester Com-pany, Harvester Division, East Moline Works,supra. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo we find merit in the contention of the JAM that there exists sucha degree of integration of operations in the toolroom itself as to pre-clude the severance of the die sinkers from the rest of the toolroom.'sThere remains, on this aspect of the case, the issue of the groupplacements for certain employees, engaged in both machinist and diesinking work.These include 2 mill operators hand plane vertical,.(M-18-B) ; 4 planer operators, hand metal (P-35-C) ; 1 do-all sawyer(S-150-B)and 2 die sinking duplicating machine operators,(D-69-B) all of whom are employed in the toolroom.Mill operatorshand, plane vertical (M-18-B) Department 9.Theseoperators do the preliminary work on the dies, cutting out the break-down pocket used for the displacement of the materials so that it willfit over the impression of the (lie.As these men work at least 50percent of their time on. die sinking and are apparently engaged indie sinking as their primary work, we shall include them in the diesinkers group.Planer, hand metal(P-35-C) Department 9.The record showsthat these men devote from 50 to 95 percent of their time to die sinkingand the remainder to other work in the toolroom.As their principalwork is clearly that of die sinking, we shall include them in the diesinkers voting group.Do-all sawyer(S-150-B) Department 9.The evidence shows thatthis employee spends from 10 to 25 percent of his time on die sinkingand the remainder on other machinist work in the toolroom.As thisemployee is primarily a machinist, we shall include him in the groupsought by the TAM.Die-sinking duplicating machine operations,(D-69-B) Department9.The die sinkers wish to include these operators in their unit.Asthere is no evidence in the record that these employees are performingor are skilled in the work of the die sinkers' craft, we shall includethem with the other machinists in the toolroom."However, the Board will not make any unit determination until ithas first ascertained the desires of these groups of craft employees..If in the elections to be directed in the machinist and die sinkers.groups, the majority vote for the TAM and Die Sinkers, respectively,,they will be taken to have indicated their desire to constitute separatebargaining units.16Although the evidence here shows that (lie sinkers have occasion to use the drill presslocated adjacent to their area and the tool and die makers use the vertical mills in the diesinkers' section, no other employees do die sinking work.Although the die sinkers areunder toolroom supervisors. they report mainly to one foreman, who is a die sinker bytrade.When drop forge dies are needed which cannot be supplied by the die sinkers, noother employees are assigned to such task but the dies are obtained from other Harvesterplants or from outside shops.17 International Harvester Company, Harvester Division,East MolineWorks,supra. IINT'EfRNATION'ALHARVESTER COMPANY495The Requested Unit of BlacksmithsThe TAM is also requesting a unit of some 24 employees classified asblacksmiths and blacksmith helpers, who work in departments 1, 4, 16,28, and 29.The last 2 departments have already been describedin connection with the other -unit sought by the TAM, the remainingthree departments being'the forging, salvage, and shear departments,respectively.The blacksmiths are engaged in making rough fol gingsby heating the metal and hammering it into the desired size and shape.They work from blueprints, sketches, or other specifications.Therough forgings are then sent to the machine shop to be processed forthe use of the machinists. The blacksmiths also make and repair manypieces or parts of machinery such as clutches, foot pedals, throwoutrods for the use of the wheel room, foundry, shear shop, and die fittingdepartments, where they often go to take measurements but not -towork.The evidence shows that the blacksmiths in the various depart-ments do essentially the same kind of work and are interchangeable.Although there is no apprenticeship system for blacksmiths, the evideuce indicates that it takes from 3 to 5 years to become a skilledblacksmith.We find that the blacksmiths are skilled employees who perform thefunctions of the traditional blackslnith.craft and are employees of thetype which the Board has often held may comprise a separate bargain-ing unit, if they so desire.1'The Requested Unit of the MoldersThe Molders are seeking a unit to include all employees of thefoundry, which at Canton is essentially a hand foundry, with the usualexclusions.-The foundry comprises departments 36, 37, 38, and 39,known respectively as the assembly room, molding room, core room,and grinding department.The departments are located in fourbuildings which are situated in the northeast section of the plant..Thefoundry employees consist mainly of cupola men, ladle men, carpenterswho make molders' flasks, molders, and core makers.All these em-ployees are engaged in the making of grey iron castings. The foundryis separately supervised from other departments of the plant and theemployees working there, do not work elsewhere.Although the evi-dence shows that a considerable number of employees have been trans-"The National Supply Company,90 NLRB No. 65:Merck d Co., Inc.,88 NLRB 975.Cf.International Harvester Company(LouisvilleWorks),87 NLRB 317, where we heldthat forge press operators exercised only part of the blacksmith's trade and were not truecraftsmen."At the'close of the hearing, the Molders amended their petition to exclude all main-tenance employees not confined solely to the foundry.- 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDferred to the foundry from other operations, these transfers were per-manent and were not intended for temporary work in the foundry.On the basis of the-above facts, we find that the foundry employees:are a homogeneous identifiable group who may function as a separate-unit for purposes of collective bargaining, if they so desire.20The Molders take no position on the inclusion of the wheel room em--pioyees in the foundry unit, but are requesting the Board to rule onthis question.The wheel room, a separate department situated in abuilding at the south end of the foundry, is connected with the foundry-by a large door.Wheels are made in the wheel room, after which theyare moved into the foundry for the hub casting operation. The wheeldepartment has its own foreman who reports to the superintendent ofthe foundry.We find, on these facts, that there is no basis for including the em-ployees of the wheel room in a foundry unit.The Molders admitthat the making of the wheels is not a foundry operation. Aside from.the chain of operations, there appears to be no mutuality of interestor similarity in work or skills between the two departments.Weshall, therefore, in the absence of personal contact between the foundryand wheel room employees, exclude the latter from the voting group.of foundry employees in the election to be directed.21The Requested Unit of ElectriciansThe I. B. E. W. is seeking a unit of electricians, helpers, and ap-prentices, with the usual exclusions.The electricians work in Depart-ment 25, designated as the electrical department.The departmenthas its own tools, supplies, and materials. It also contains such ma-chines as grinders, electric drills, a press for pressing out bearings,a welder, and various types of testing equipment.The duties of the-electricians are divided. into two main types, electric maintenance andnew construction.These include installing, rewiring and repairingmotors and starters, together with the installing of new lines, andthe establishing of conduits in new buildings and in connection withnew machines.Electricians work from- blueprints.The departmenthas its own assistant foreman and foremen who report to the assistantplant engineer and plant engineer.Although the electricians areassigned to tasks all over the plant, they remain under the supervisionof their own foremen.We are satisfied, on the basis. of the. above, that the. electricianspossess and exercise the skills customarily associated with the elec-p National Farm Machinery Cooperative, Inc., Ohio Cultivator Division,88,NLRB. 125,;Fayscott Corporation, 78NLRB 1256..21 SeeModern Heat i Fuel Co.,89 NLRB 1345. INTERNATIONAL HARVESTER COMPANY497trician's craft.Although there is no special apprenticeship for elec-tricians, there is an informal training period for electricians whobegin as learners and are graduated first as helpers and finally aselectricians.Moreover, although it appears .that the electricians workin many departments, there is no evidence that they do any, productionwork in those departments or that they do other than the work oftheir craft.We, therefore, find that the electricians may, if they sodesire, constitute a separate unit for the purposes of collective bargain-ing apart from the existing production and maintenance unit.22We shall direct separate elections in the following voting groups,excluding from each group all guards, watchmen, and supervisors, asdefined in the Act :Group 1:All production and maintenance employees in the Em-ployer's Canton, Illinois, plant, excluding plant protection employees,salaried employees, factory clerical and office clerical employees,pattern makers and pattern maker apprentices, indentured apprentices,23 student executives, and excluding the voting groups listedbelow.Group 2:(a)All employees in Department 9 (toolroom) in thefollowing classifications :D-12-BDie Maker-Trimmer DiesD-69-BDie Sinking-Duplicating Machine OperatorE-17-BStamp EngraverG-66-BGrinder-Hand, Tool RoomG-73Wrk. Group Leader (Machinist)G-88Tool Grinder-External, Tool RoomG-90Surface Grinder Operator (Tool Room)L-73-ATurret Lathe Operator (Hand and semi-auto.)L-73-BTurret Lathe Operator (Hand and semi-auto.)L-82-AEng. Lathe Operator (Hand all round)L-82-BEng. Lathe Operator (Hand all round)M-1-CMachinist-all roundM-5Machinist's helperM-6-AMachinist's repairM-6-BMachinist's repairM-25-B 'Mill. Mach. Operator Horiz. (Hand and universal)P-35-BPlaner Operator (Hand Metal)2'International Harvester Co., Fort Wayne,Indiana Plant,80 NLRB 1451.23The Employer and the FE-UE would include and the UAW and the Independentexclude the indentured apprentices from the production and maintenance unit.As therecord fails to identify these employees and as they have been excluded from the coverageof the last contract,we shall also exclude them from the voting group of production andmaintenance employees. -498DECISIONS OF NATIONAL LABOR RELATIONS BOARDGroup ?:(a)-ContinuedS-47-I3Shaper-Hand (Metal)S-150-BDo-All SawyerT-40-BTool Crib Attendant (Departmental)T-41-ATool MakerT-41-BTool MakerW-47Welder (Tool. Reclamation Elec. Arc.)W-48Welder (Tool Reclamation Gas)H-1-BTool Hardener (Dies, etc.)Tool Room Apprentices(b)All employees in Department 23 (Die Making Department).in the following clissifica,tions:D-5-BDie Maker_L-105Die Maker LearnerL-81Layout Man (shop equipment)L-82-4Lathe OperatorP-35-BPlaner Operator (hand metal)P-35-CPlaner Operator (hand metal) 24S-47-CShaper HandW-50Welder (arc and gas)(c)All employees in Department 29 (experimental department)in the follo«ing classifications;E-26-BEng. Development1-66-BInspector (Layout)L-82-ALathe Operator (hand engine all round)L-82-BLathe Operator (hand engine all round)M-70-BExp. Eng. MeciianicM-71-AMechanic SetupM-71-BMechanic SetupS-150-BSawyer--Do -All P5S-189Sawyer-Metal cut offT-40-BTool Crib AttendantW-50Welder24The record indicates that although the planer operators (P-35-C) in the die making.department do substantially the same type of work as the employees of the same classifica-tion in Department t, the former were not sought by the Die Sinkers.As the evidence-fails to show that the Planer men in the die making department were doing work connected-with die sinking and as they were not sought by the Die Sinkers, we shall include them in-the group sought by IAM.'16This employee is doing work substantially the same as the do-all sawyer sought by theDie Sinkers in the toolroom.As he spends practically no time on die sinking and was not:sought by the pie Srpkers, we than includehim in the machinists group. INTERNATIONALHARVESTER COMPANY499(d)The following employees in Department 28 (J of Shop Depart-ment)D-5-BDie Makers(e)The following employees in Department 13 (Power Dept.)M-1-CMachinistGroup 3:All employees classified as B-20-B Blacksmiths, B-20-ABlacksmiths and B-22 Blacksmiths' Helpers in Departments 1, 4, 16,28, and 29.Group 4:All employees in Department 9 in the following classi-fications :D-13-BDie SinkerNI-18-BMill Operator (hand plane vertical)P-35-CPlaner OperatorGroup 5:All production employees in the foundry including De-partments 36, 37, 38, 39, excluding wheel room employees, all otherproduction employees, and all maintenance employees who are notconfined solely to the foundry.Group 6:All maintenance electricians, helpers, and apprentices inDepartment 25.However, we shall make no final twit determinations for groups 2,3, 4, 5, and 6 at this time, but shall first ascertain the desires of theemployees as expressed in the elections hereinafter directed. If amajority in any of these craft voting groups vote for the Petitionerfor that group, they will be taken to have indicated their desire toconstitute a separate appropriate unit.[Text of Direction of Elections omitted from publication in thisvolume.]CHAIRMAN HERzoo and MEMBER MurnocK took no part in the con-sideration of the above Decision and Direction of Elections.917572-51-vol. 91-33